PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/507,736
Filing Date: 28 Feb 2017
Appellant(s): NISHINO et al.



__________________
Kathryn J. Imeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 06, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant 


Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 6,037,375) in view of Kanner (US 2004/0166199) and Semba (US 2011/0319499).

Claimed invention
Claim 1 is directed to treating decreased physical function during or after exercise comprising the step of 
administering cucurbitaxanthin A in a daily amount of 0.001-20 mg, which is effective for increasing oxygen-carrying capacity of red blood cells, to an individual during or after exercise who is in need of increased oxygen-carrying capacity of RBCs.

Claimed interpretation
The limitation “one who is in need of increased oxygen-carrying capacity of RBCs” is considered to limit the claim to patients having a condition or disease “caused in-part by a decrease in oxygen-carrying capacity of red blood cells” such as Alzheimer-type dementia, arteriosclerosis, hypertension, diabetes, hyperlipidemia, etc. See instant specification 0033.

Prior art
active oxygen and radicals in the body eventually leading to fatigue and physical exhaustion and lower performance. See Sakamoto col.  2:1-9. Sakamoto teaches a composition comprising an antioxidant ingredient. The composition possesses the function of providing antioxidant and radical scavenger action. See col. 3:~19-20 and col. 6:~41.  Said composition is useful for supplementation by feeding to an individual at the time of physical exhaustion or fatigue due to exercise and for suppression of formation of radicals by promotion of respiration during exercise. See abstract. The composition comprises a carotenoid having antioxidant action. See claim 1. β-carotene is the carotenoid exemplified at 0.3, 1, 3, 5, and 30 mg in Table 1 at columns 7 and 8. Supplementation occurs during exercise. See col. 2:14.

While Sakamoto teaches supplementation for an individual during exercise with a composition comprising an antioxidant carotenoid (e.g., β-carotene) to reduce fatigue and exhaustion, Sakamoto does not explicitly teach 2 limitations of instant Claim 1:
1) the specific carotenoid, cucurbitaxanthin A (a.k.a., capsolutein) 
and 
2) one who is in need of increased oxygen-carrying capacity of RBCs.

Kanner, like Sakamoto, also teaches the use of oral supplementation with an antioxidant food product but having increased bioavailability of antioxidant carotenoids such as capsolutein (i.e., cucurbitaxanthin A) and β-carotene. See abstract; [0013]; [0106]; [0166]; [0193]; [0287].Carotenoids are antioxidants that provide radical scavenging function. See 0038, 0166. Dosage amounts are given daily. [0229].

Semba teaches the reduction of oxygen-carrying capacity of the blood that occurs with anemia account for fatigue, cardiovascular complications, and impaired physical performance. Thus, anemic subjects are those who are in need of increased oxygen capacity due to the low red blood cell (RBC) count.

Regarding limitation 1) cucurbitaxanthin A a.k.a. capsolutein, 
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because both Sakamoto and Kanner teach the use of antioxidant compositions containing carotenoids and each reference teaching β-carotene as an example of the antioxidant carotenoid. Sakamoto teaches that the antioxidant composition is used for physical exhaustion or fatigue associated with radical formation caused by exercise while Kanner teaches how to provide increased bioavailability of antioxidant carotenoids including β-carotene and capsolutein, i.e., cucurbitaxanthin A. Both references disclose the antioxidants work in-part by scavenging radicals. One of ordinary skill in the art would have found it obvious to administer a composition supplemented with an antioxidant carotenoid such as capsolutein, i.e., cucurbitaxanthin A, because Sakamoto teaches that supplementation with an antioxidant that scavenge radicals is beneficial for those having physical exhaustion or fatigue due to exercise. 

Regarding limitation 2) one who is in need of increased oxygen capacity of RBCs.
It would have been obvious to use the method of treating fatigue due to exercise with capsolutein, i.e., cucurbitaxanthin A, (as suggested by Sakamoto and Kanner) in anemic patients who exercise because anemic patients tend to suffer from fatigue and impaired physical function. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Claim 3 mentions wherein cucurbitaxanthin A and/or a FA ester thereof is administered in a form of a food or beverage product.  The composition is provided in food as an additive. See Sakamoto col. 2:6; see also Kanner [0104].

Claim 4 mentions wherein cucurbitaxanthin A and/or a FA ester thereof is administered in a form of a pharmaceutical preparation.  The composition is provided as a tablet, a caplet, or a capsule. See Sakamoto col. 6:11; see also Kanner [0134].

Claim 5 mentions wherein red blood cells are protected against oxidative stress by improvement of red blood cell function. The claimed protection against oxidative stress is considered to be an intended use and desired outcome from the active step positively recited that does not provide patentable weight to the claimed invention.

(2) Response to Argument
The rejection is based, in part, on the recognition that exercising leads to active oxygen and radicals in the body eventually leading to fatigue, physical exhaustion and lower performance and nutrient compositions containing antioxidant agents that provide radical scavenging activity can 
Appellant, however, argues that none of the references disclose that β-carotene and cucurbitaxanthin (i.e., capsolutein) are equivalents. First, Appellant’s argument is not persuasive because 1) neither reference needs to teach that β-carotene and cucurbitaxanthin A are equivalents and 2) the rejection does not state that they are equivalents. The rejection states; “[o]ne of ordinary skill in the art would have found it obvious to administer a composition supplemented with an antioxidant carotenoid such as capsolutein, i.e., cucurbitaxanthin A, because Sakamoto teaches that supplementation with an antioxidant that scavenge radicals is beneficial for those having physical exhaustion or fatigue due to exercise.” The rationale of the rejection is based on the position that one would understand from the clear teachings of Sakamoto that supplementation with an agent having antioxidant and radical scavenger function is useful for treating active oxygen- and radical-induced fatigue or exhaustion during exercise. Given the clear disclosure of Kanner that cucurbitaxanthin A is an agent having antioxidant and radical scavenging function, one of ordinary skill in the art would reasonably expect that cucurbitaxanthin A would provide this function, which is useful for treating fatigue or physical exhaustion during exercise as disclosed 
Secondly, even though the rejection does not need to show equivalency between β-carotene and cucurbitaxanthin A, Kanner teaches that both β-carotene and cucurbitaxanthin A are carotenoid antioxidant agents used in nutritional supplements to scavenge active oxygen and radicals in protective therapy against biologically damaging agents. Thus, contrary to Appellant’s arguments, the art recognizes that β-carotene and cucurbitaxanthin A are equivalents. Appellant, however, points to data in an article (Takashi Maoka, submitted by Appellant, attached to 10/21/2020 remarks) and alleges that it states that not all carotenoids enter RBCs and, because of this, Appellant concludes that there is no equivalency between β-carotene and cucurbitaxanthin A. However, at page 7 of the brief, Appellant acknowledges that β-carotene is a carotenoid known to easily migrate into RBCs. Appellant also states that cucurbitaxanthin A migrates into RBCs. Therefore, Appellant fails to establish that β-carotene and cucurbitaxanthin A are not equivalents because – in addition to both providing antioxidant and radical scavenging activity in nutritional supplements – both migrate into RBCs which Appellant is suggesting is necessary for providing their beneficial function. Furthermore, Appellant has not established that entrance into RBCs is even a necessary factor in order to treat decreased physical function during exercise. Therefore, Appellant’s arguments that β-carotene and cucurbitaxanthin are not equivalents are not persuasive. 
It must be noted that migration into RBCs is not even a claimed limitation. Thus, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., migration into red blood cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the rejection is based on the teachings of that Sakamoto fatigue and exhaustion due to exercise is associated with production of radicals and may be minimized by administering an antioxidant that scavenges radicals such as the carotenoid, while Kanner teaches carotenoids including β-carotene and cucurbitaxanthin A (capsolutein) that work by scavenging radicals. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.